DETAILED ACTION
Claims 21-40 are pending.
The Office Action is responsive to the communication filed on 4/26/2022.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s arguments about independent claims 21, 30, and 38 are directed to Bridge and Forbes not teaching or suggesting an advanced metering infrastructure.  Claims 22-29, 31-37, and 39-40 depend, directly or indirectly, from independent claims 21, 30, and 38, respectively.  In the current rejection, Taft is utilized to teach the advanced metering infrastructure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0040479 (Bridge) (cited by Applicant) in view of U.S. Patent Application Publication No. 2009/0062970 (Forbes) (cited by Applicant) and further in view of U.S. Patent Application Publication No. 2009/0281673 (Taft).


Claim 21:
The cited prior art describes a system for supplying power on an electric power grid, comprising: (Bridge: “In one scenario the grid interaction manager 712 sends information about the availability of aggregate electric resources 112 to receive power from the grid 114 or supply power to the grid 114. In another variation, a contract may allow the grid interaction manager 712 to send control signals to the automated grid controller 118--to control the grid 114, subject to the built-in constraints of the automated grid controller 118 and subject to the scope of control allowed by the contract.” Paragraph 0083)

Bridge does not explicitly describe a processor and a memory or a head-end as described below.  However, Forbes teaches the processor and the memory and Taft describes the head-end as described below.  
a server, including a processor and a memory, constructed and configured for communication with at least one power supplying device; (Bridge: see the flow control server 106 as illustrated in figure 1; “Such an exemplary server 106 and flow control center 102 can be executed in hardware, software, or combinations of hardware, software, firmware, etc.” paragraph 0077; “The exemplary flow control server 106 includes a connection manager 702 to communicate with electric resources 112” paragraph 0078; Forbes: “The steps of FIG. 4 are preferably implemented as a set of computer instructions (software) stored in a memory (not shown) of the ALD server 100 and executed by one or more processors (not shown) of the ALD server 100.” Paragraph 0067)
wherein the server issues a power control event message in response to a power control command, (Bridge: “The grid interaction manager 712 accepts real-time grid control signals 714 from grid operators 404 through a power-delivery device, and responds to these signals 714 by delivering power services from connected electric vehicles 200 to the grid 114.” Paragraph 0168; “At time "2," the grid-operator-requested operating level decreases to -1 megawatts. The system consults the lists of available resources and chooses the lowest cost set of resources to achieve a system operating level of -1 megawatts. Specifically, the system moves sequentially through the priority lists, comparing the cost of enabling generation versus disabling charging, and activating the lowest cost resource at each time step.” Paragraph 0101)
wherein the power control command includes a power inquiry command requesting the server to determine an amount of power available for increase from supply; (Bridge: see the generating signal 714 with a system operating level that can be for a load or generation (i.e., increase in supply) as illustrated in figure 7 and as described in paragraphs 0096, 0101; “The following is one example scenario of converting one generating signal 714 that comprises a system operating level (e.g. -10 megawatts to +10 megawatts, where + represents load, - represents generation) to a vehicle control signal.” Paragraph 0096; “At time "2," the grid-operator-requested operating level decreases to -1 megawatts.” Paragraph 0101)
wherein the server determines an amount of power to be supplied from each of the at least one power supplying device; (Bridge: “At time "2," the grid-operator-requested operating level decreases to -1 megawatts. The system consults the lists of available resources and chooses the lowest cost set of resources to achieve a system operating level of -1 megawatts. Specifically, the system moves sequentially through the priority lists, comparing the cost of enabling generation versus disabling charging, and activating the lowest cost resource at each time step. Once the operating level reaches -1 megawatts, the system 100 continues to monitor the actual operating level, looking for deviations that would require the activation of an additional resource 112 to maintain the operating level within the error tolerance specified by the contract.” Paragraph 0101)
wherein the power control event message enables power flow from the at least one power supplying device to supply power to the electric power grid; and (Bridge: “At time "2," the grid-operator-requested operating level decreases to -1 megawatts. The system consults the lists of available resources and chooses the lowest cost set of resources to achieve a system operating level of -1 megawatts. Specifically, the system moves sequentially through the priority lists, comparing the cost of enabling generation versus disabling charging, and activating the lowest cost resource at each time step.” Paragraph 0101)
wherein the amount of power supplied by the at the least one power supplying device is confirmed by measurement and verification (Bridge: “It is worth noting that because the system 100 can meter the actual power flows in each resource 112, the actual system operating level is known at all times.” Paragraph 0096; “Once the operating level reaches -1 megawatts, the system 100 continues to monitor the actual operating level, looking for deviations that would require the activation of an additional resource 112 to maintain the operating level within the error tolerance specified by the contract.” Paragraph 0101)
and is transmitted to the server by an advanced metering infrastructure head-end. (Taft: see the meter data collection head end 153 connected to the processing bus 147, the data bus 146, and the operations service bus 130 as illustrated in figures 1A-1C; “Specifically, FIG. 1 further shows Meter Data Collection Head End(s) 153, a system that is responsible for communicating with meters (such as collecting data from them and providing the collected data to the utility).” Paragraph 0066; “an operations service bus 130 (which may serve to provide information about the smart grid to the utility back office applications)” paragraph 0041; “In response to the request, the one or more meters collects meter data, as shown at block 916, and sends the voltage data to the Meter DCE, as shown at block 918. The Meter DCE may collect the voltage data, as shown at block 922, and send the data to the requestor of the data, as shown at block 928.” Paragraph 0103)
One of ordinary skill in the art would have recognized that applying the known technique of Bridge, namely, a power aggregation system, with the known techniques of Forbes, namely, active power management, and the known techniques of Taft, namely, managing a power grid, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Bridge to control power supply within a power aggregation system with the teachings of Forbes to utilize various components for power management and the teachings of Taft to utilize various components to manage a power grid would have been recognized by those of ordinary skill in the art as resulting in an improved power management system (i.e., using various components within a power management system of Bridge based on the teachings of using various components for power management in Forbes and the teachings of using various components for power grid management in Taft).

Claim 22:
The cited prior art describes the system of claim 21, wherein the at least one power supplying device includes at least one electric vehicle. (Bridge: “Electric resources 112 of the exemplary power aggregation system 100 may include the batteries of electric vehicles connected to the power grid 114 at residences 124, parking lots 126 etc.; batteries in a repository 128, fuel cell generators, private dams, conventional power plants, and other resources that produce electricity and/or store electricity physically or electrically.” Paragraph 0044)

Claim 23:
The cited prior art describes the system of claim 21, further comprising a database for storing information relating to an amount of power supply to be provided to the electric power grid or to be made available as supply to the electric power grid. (Bridge: “The database 716 can store all of the data relevant to the power aggregation system 100 including electric resource logs, e.g., for electric vehicles 200, electrical connection information, per-vehicle energy metering data, resource owner preferences, account information, etc.” paragraph 0084; “After a power delivery event is complete, a transaction manager can report power services transactions stored in the database 716. A billing manager resolves these requests into specific credit or debit billing transactions. These transactions may be communicated to a grid operator's or utility's billing system for account reconciliation. The transactions may also be used to make payments directly to resource owners 408.” Paragraph 0169)

Claim 24:
The cited prior art describes the system of claim 21, wherein the electric power grid is a microgrid. (Bridge: see the smart islanding and use of local energy storage resources 2106 as illustrated in figure 21 and as described in paragraphs 0222-0225)

Claim 25:
The cited prior art describes the system of claim 21, further comprising 
a coordinator or an energy management system constructed and configured for communication with the server and the at least one power supplying device, and (Bridge: see the connection locality module 210 as illustrated in figures 2, 3 and as described in paragraphs 0047, 0048; “The power cord 208 connects the electric resource 112 to the power grid 114 and also to the connection locality module 210 in order to communicate with the flow control server 106.” Paragraph 0049)
wherein the power control event message is communicated over a network via the coordinator or the energy management system to the at least one power supplying device. (Bridge: see the connection from the connection locality module 210 via the internet 104 to the flow control server 106 as illustrated in figures 1, 2 and as described in paragraphs 0047, 0049; “The power cord 208 connects the electric resource 112 to the power grid 114 and also to the connection locality module 210 in order to communicate with the flow control server 106.” Paragraph 0049)

Claim 26:
The cited prior art describes the system of claim 21, wherein each of the at least one power supplying device is associated with at least one profile. (Bridge: “Each resource 112 has associated constraints, either hard or soft. Examples of resource constraints may include: price sensitivity of the owner, vehicle state-of-charge (e.g., if the vehicle 200 is fully charged, it cannot participate in loading the grid 114), predicted amount of time until the resource 112 disconnects from the system 100, owner sensitivity to revenue versus state-of-charge, electrical limits of the resource 114, manual charging overrides by resource owners 408, etc. The constraints on a particular resource 112 can be used to assign a cost for activating each of the resource's particular actions.” Paragraph 0095)

Claim 27:
The cited prior art describes the system of claim 26, wherein the at least one profile provides automated controls for the timing and priority of enablement of power supply from each of the at least one power supplying device associated with the at least one profile. (Bridge: “Each resource 112 has associated constraints, either hard or soft. Examples of resource constraints may include: price sensitivity of the owner, vehicle state-of-charge (e.g., if the vehicle 200 is fully charged, it cannot participate in loading the grid 114), predicted amount of time until the resource 112 disconnects from the system 100, owner sensitivity to revenue versus state-of-charge, electrical limits of the resource 114, manual charging overrides by resource owners 408, etc. The constraints on a particular resource 112 can be used to assign a cost for activating each of the resource's particular actions. For example, a resource whose storage system 202 has little energy stored in it will have a low cost associated with the charging operation, but a very high cost for the generation operation. A fully charged resource 112 that is predicted to be available for ten hours will have a lower cost generation operation than a fully charged resource 112 that is predicted to be disconnected within the next 15 minutes, representing the negative consequence of delivering a less-than-full resource to its owner.” Paragraph 0095; “Each of the resources 112 in these lists (e.g., all resources 112 can have a position in both lists) have an associated cost. The priority order of the lists is directly related to the cost (i.e., the lists are sorted from lowest cost to highest cost). Assigning cost values to each resource 112 is important because it enables the comparison of two operations that achieve similar results with respect to system operation.” Paragraph 0098)

Claim 28:
The cited prior art describes the system of claim 21, wherein the power control command enables power flow from native supply sources and operating reserves. (Bridge: “An exemplary power aggregation system 100 aggregates and controls the load presented by many charging/uploading electric vehicles 200 to provide power services (ancillary energy services) such as regulation and spinning reserves. Thus, it is possible to meet call time requirements of grid operators 404 by summing multiple electric resources 112. For example, twelve operating loads of 5 kW each can be disabled to provide 60 kW of spinning reserves for one hour. However, if each load can be disabled for at most 30 minutes and the minimum call time is two hours, the loads can be disabled in series (three at a time) to provide 15 kW of reserves for two hours. Of course, more complex interleavings of individual electric resources by the power aggregation system 100 are possible.” Paragraph 0113; “The grid interaction manager 712 accepts real-time grid control signals 714 from grid operators 404 through a power-delivery device, and responds to these signals 714 by delivering power services from connected electric vehicles 200 to the grid 114.” Paragraph 0168; “At time "2," the grid-operator-requested operating level decreases to -1 megawatts. The system consults the lists of available resources and chooses the lowest cost set of resources to achieve a system operating level of -1 megawatts. Specifically, the system moves sequentially through the priority lists, comparing the cost of enabling generation versus disabling charging, and activating the lowest cost resource at each time step.” Paragraph 0101)

Claim 29:
The cited prior art describes the system of claim 21, wherein the power control command is initiated from a market participant, a utility, or an electric grid operator. (Bridge: “The grid interaction manager 712 accepts real-time grid control signals 714 from grid operators 404 through a power-delivery device, and responds to these signals 714 by delivering power services from connected electric vehicles 200 to the grid 114.” Paragraph 0168; “At time "2," the grid-operator-requested operating level decreases to -1 megawatts. The system consults the lists of available resources and chooses the lowest cost set of resources to achieve a system operating level of -1 megawatts. Specifically, the system moves sequentially through the priority lists, comparing the cost of enabling generation versus disabling charging, and activating the lowest cost resource at each time step.” Paragraph 0101)

Claim 30:
The cited prior art describes a system for supplying power on an electric power grid, comprising: (Bridge: “In one scenario the grid interaction manager 712 sends information about the availability of aggregate electric resources 112 to receive power from the grid 114 or supply power to the grid 114. In another variation, a contract may allow the grid interaction manager 712 to send control signals to the automated grid controller 118--to control the grid 114, subject to the built-in constraints of the automated grid controller 118 and subject to the scope of control allowed by the contract.” Paragraph 0083)

Bridge does not explicitly describe a processor and a memory or a head-end as described below.  However, Forbes teaches the processor and the memory and Taft describes the head-end as described below.  
a server, including a processor and a memory, constructed and configured for communication with at least one power supplying device; (Bridge: see the flow control server 106 as illustrated in figure 1; “Such an exemplary server 106 and flow control center 102 can be executed in hardware, software, or combinations of hardware, software, firmware, etc.” paragraph 0077; “The exemplary flow control server 106 includes a connection manager 702 to communicate with electric resources 112” paragraph 0078; Forbes: “The steps of FIG. 4 are preferably implemented as a set of computer instructions (software) stored in a memory (not shown) of the ALD server 100 and executed by one or more processors (not shown) of the ALD server 100.” Paragraph 0067)
a coordinator constructed and configured for communication with the server and the at least one power supplying device; (Bridge: see the connection locality module 210 as illustrated in figures 2, 3 and as described in paragraphs 0047, 0048; “The power cord 208 connects the electric resource 112 to the power grid 114 and also to the connection locality module 210 in order to communicate with the flow control server 106.” Paragraph 0049)
wherein the server issues a power control event message in response to a power control command, (Bridge: “The grid interaction manager 712 accepts real-time grid control signals 714 from grid operators 404 through a power-delivery device, and responds to these signals 714 by delivering power services from connected electric vehicles 200 to the grid 114.” Paragraph 0168; “At time "2," the grid-operator-requested operating level decreases to -1 megawatts. The system consults the lists of available resources and chooses the lowest cost set of resources to achieve a system operating level of -1 megawatts. Specifically, the system moves sequentially through the priority lists, comparing the cost of enabling generation versus disabling charging, and activating the lowest cost resource at each time step.” Paragraph 0101)
wherein the power control command includes a power inquiry command requesting the server to determine an amount of power available for increase from supply; (Bridge: see the generating signal 714 with a system operating level that can be for a load or generation (i.e., increase in supply) as illustrated in figure 7 and as described in paragraphs 0096, 0101; “The following is one example scenario of converting one generating signal 714 that comprises a system operating level (e.g. -10 megawatts to +10 megawatts, where + represents load, - represents generation) to a vehicle control signal.” Paragraph 0096; “At time "2," the grid-operator-requested operating level decreases to -1 megawatts.” Paragraph 0101)
wherein the server determines an amount of power to be supplied from each of the at least one power supplying device; (Bridge: “At time "2," the grid-operator-requested operating level decreases to -1 megawatts. The system consults the lists of available resources and chooses the lowest cost set of resources to achieve a system operating level of -1 megawatts. Specifically, the system moves sequentially through the priority lists, comparing the cost of enabling generation versus disabling charging, and activating the lowest cost resource at each time step. Once the operating level reaches -1 megawatts, the system 100 continues to monitor the actual operating level, looking for deviations that would require the activation of an additional resource 112 to maintain the operating level within the error tolerance specified by the contract.” Paragraph 0101)
wherein the power control event message is communicated over a network via the coordinator to at the least one power supply device; and (Bridge: see the connection from the connection locality module 210 via the internet 104 to the flow control server 106 as illustrated in figures 1, 2 and as described in paragraphs 0047, 0049; “The power cord 208 connects the electric resource 112 to the power grid 114 and also to the connection locality module 210 in order to communicate with the flow control server 106.” Paragraph 0049)
wherein the power control event message enables power flow from the at least one power supplying device to supply power to the electric power grid; (Bridge: “At time "2," the grid-operator-requested operating level decreases to -1 megawatts. The system consults the lists of available resources and chooses the lowest cost set of resources to achieve a system operating level of -1 megawatts. Specifically, the system moves sequentially through the priority lists, comparing the cost of enabling generation versus disabling charging, and activating the lowest cost resource at each time step.” Paragraph 0101)
wherein the amount of power supplied by the at the least one power supplying device is confirmed by measurement and verification (Bridge: “It is worth noting that because the system 100 can meter the actual power flows in each resource 112, the actual system operating level is known at all times.” Paragraph 0096; “Once the operating level reaches -1 megawatts, the system 100 continues to monitor the actual operating level, looking for deviations that would require the activation of an additional resource 112 to maintain the operating level within the error tolerance specified by the contract.” Paragraph 0101)
and is transmitted to the server by an advanced metering infrastructure head-end. (Taft: see the meter data collection head end 153 connected to the processing bus 147, the data bus 146, and the operations service bus 130 as illustrated in figures 1A-1C; “Specifically, FIG. 1 further shows Meter Data Collection Head End(s) 153, a system that is responsible for communicating with meters (such as collecting data from them and providing the collected data to the utility).” Paragraph 0066; “an operations service bus 130 (which may serve to provide information about the smart grid to the utility back office applications)” paragraph 0041; “In response to the request, the one or more meters collects meter data, as shown at block 916, and sends the voltage data to the Meter DCE, as shown at block 918. The Meter DCE may collect the voltage data, as shown at block 922, and send the data to the requestor of the data, as shown at block 928.” Paragraph 0103)
Bridge, Forbes, and Taft are combinable for the same rationale as set forth above with respect to claim 21.

Claim 31:
The cited prior art describes the system of claim 30, wherein the at least one power supplying device includes at least one electric vehicle. (Bridge: “Electric resources 112 of the exemplary power aggregation system 100 may include the batteries of electric vehicles connected to the power grid 114 at residences 124, parking lots 126 etc.; batteries in a repository 128, fuel cell generators, private dams, conventional power plants, and other resources that produce electricity and/or store electricity physically or electrically.” Paragraph 0044)

Claim 32:
The cited prior art describes the system of claim 30, further comprising a database for storing information relating to an amount of power supply to be provided to the electric power grid or to be made available for supply to the electric power grid. (Bridge: “The database 716 can store all of the data relevant to the power aggregation system 100 including electric resource logs, e.g., for electric vehicles 200, electrical connection information, per-vehicle energy metering data, resource owner preferences, account information, etc.” paragraph 0084; “After a power delivery event is complete, a transaction manager can report power services transactions stored in the database 716. A billing manager resolves these requests into specific credit or debit billing transactions. These transactions may be communicated to a grid operator's or utility's billing system for account reconciliation. The transactions may also be used to make payments directly to resource owners 408.” Paragraph 0169)

Claim 33:
The cited prior art describes the system of claim 30, wherein the electric power grid is a microgrid. (Bridge: see the smart islanding and use of local energy storage resources 2106 as illustrated in figure 21 and as described in paragraphs 0222-0225)

Claim 34:
The cited prior art describes the system of claim 30, wherein each of the at least one power supplying device is associated with at least one profile. (Bridge: “Each resource 112 has associated constraints, either hard or soft. Examples of resource constraints may include: price sensitivity of the owner, vehicle state-of-charge (e.g., if the vehicle 200 is fully charged, it cannot participate in loading the grid 114), predicted amount of time until the resource 112 disconnects from the system 100, owner sensitivity to revenue versus state-of-charge, electrical limits of the resource 114, manual charging overrides by resource owners 408, etc. The constraints on a particular resource 112 can be used to assign a cost for activating each of the resource's particular actions.” Paragraph 0095)

Claim 35:
The cited prior art describes the system of claim 34, wherein the at least one profile provides automated controls for the timing and priority of enablement of power supply from each of the at least one power supplying device associated with the at least one profile. (Bridge: “Each resource 112 has associated constraints, either hard or soft. Examples of resource constraints may include: price sensitivity of the owner, vehicle state-of-charge (e.g., if the vehicle 200 is fully charged, it cannot participate in loading the grid 114), predicted amount of time until the resource 112 disconnects from the system 100, owner sensitivity to revenue versus state-of-charge, electrical limits of the resource 114, manual charging overrides by resource owners 408, etc. The constraints on a particular resource 112 can be used to assign a cost for activating each of the resource's particular actions. For example, a resource whose storage system 202 has little energy stored in it will have a low cost associated with the charging operation, but a very high cost for the generation operation. A fully charged resource 112 that is predicted to be available for ten hours will have a lower cost generation operation than a fully charged resource 112 that is predicted to be disconnected within the next 15 minutes, representing the negative consequence of delivering a less-than-full resource to its owner.” Paragraph 0095; “Each of the resources 112 in these lists (e.g., all resources 112 can have a position in both lists) have an associated cost. The priority order of the lists is directly related to the cost (i.e., the lists are sorted from lowest cost to highest cost). Assigning cost values to each resource 112 is important because it enables the comparison of two operations that achieve similar results with respect to system operation.” Paragraph 0098)

Claim 36:
The cited prior art describes the system of claim 30, wherein the power control command enables power flow from native supply sources and operating reserves. (Bridge: “An exemplary power aggregation system 100 aggregates and controls the load presented by many charging/uploading electric vehicles 200 to provide power services (ancillary energy services) such as regulation and spinning reserves. Thus, it is possible to meet call time requirements of grid operators 404 by summing multiple electric resources 112. For example, twelve operating loads of 5 kW each can be disabled to provide 60 kW of spinning reserves for one hour. However, if each load can be disabled for at most 30 minutes and the minimum call time is two hours, the loads can be disabled in series (three at a time) to provide 15 kW of reserves for two hours. Of course, more complex interleavings of individual electric resources by the power aggregation system 100 are possible.” Paragraph 0113; “The grid interaction manager 712 accepts real-time grid control signals 714 from grid operators 404 through a power-delivery device, and responds to these signals 714 by delivering power services from connected electric vehicles 200 to the grid 114.” Paragraph 0168; “At time "2," the grid-operator-requested operating level decreases to -1 megawatts. The system consults the lists of available resources and chooses the lowest cost set of resources to achieve a system operating level of -1 megawatts. Specifically, the system moves sequentially through the priority lists, comparing the cost of enabling generation versus disabling charging, and activating the lowest cost resource at each time step.” Paragraph 0101)

Claim 37:
The cited prior art describes the system of claim 30, wherein the power control command is initiated from a market participant, a utility, or an electric grid operator. (Bridge: “The grid interaction manager 712 accepts real-time grid control signals 714 from grid operators 404 through a power-delivery device, and responds to these signals 714 by delivering power services from connected electric vehicles 200 to the grid 114.” Paragraph 0168; “At time "2," the grid-operator-requested operating level decreases to -1 megawatts. The system consults the lists of available resources and chooses the lowest cost set of resources to achieve a system operating level of -1 megawatts. Specifically, the system moves sequentially through the priority lists, comparing the cost of enabling generation versus disabling charging, and activating the lowest cost resource at each time step.” Paragraph 0101)

Claim 38:
The cited prior art describes a system for supplying power on an electric power grid, comprising: (Bridge: “In one scenario the grid interaction manager 712 sends information about the availability of aggregate electric resources 112 to receive power from the grid 114 or supply power to the grid 114. In another variation, a contract may allow the grid interaction manager 712 to send control signals to the automated grid controller 118--to control the grid 114, subject to the built-in constraints of the automated grid controller 118 and subject to the scope of control allowed by the contract.” Paragraph 0083)

Bridge does not explicitly describe a processor and a memory or a head-end as described below.  However, Forbes teaches the processor and the memory and Taft describes the head-end as described below.  
a server, including a processor and a memory, constructed and configured for communication with at least one power supplying device; (Bridge: see the flow control server 106 as illustrated in figure 1; “Such an exemplary server 106 and flow control center 102 can be executed in hardware, software, or combinations of hardware, software, firmware, etc.” paragraph 0077; “The exemplary flow control server 106 includes a connection manager 702 to communicate with electric resources 112” paragraph 0078; Forbes: “The steps of FIG. 4 are preferably implemented as a set of computer instructions (software) stored in a memory (not shown) of the ALD server 100 and executed by one or more processors (not shown) of the ALD server 100.” Paragraph 0067)
wherein the at least one power supplying device includes at least one electric vehicle; (Bridge: “Electric resources 112 of the exemplary power aggregation system 100 may include the batteries of electric vehicles connected to the power grid 114 at residences 124, parking lots 126 etc.; batteries in a repository 128, fuel cell generators, private dams, conventional power plants, and other resources that produce electricity and/or store electricity physically or electrically.” Paragraph 0044)
wherein the server issues a power control event message in response to a power control command, (Bridge: “The grid interaction manager 712 accepts real-time grid control signals 714 from grid operators 404 through a power-delivery device, and responds to these signals 714 by delivering power services from connected electric vehicles 200 to the grid 114.” Paragraph 0168; “At time "2," the grid-operator-requested operating level decreases to -1 megawatts. The system consults the lists of available resources and chooses the lowest cost set of resources to achieve a system operating level of -1 megawatts. Specifically, the system moves sequentially through the priority lists, comparing the cost of enabling generation versus disabling charging, and activating the lowest cost resource at each time step.” Paragraph 0101)
wherein the power control command includes a power inquiry command requesting the server to determine an amount of power available for increase from supply; (Bridge: see the generating signal 714 with a system operating level that can be for a load or generation (i.e., increase in supply) as illustrated in figure 7 and as described in paragraphs 0096, 0101; “The following is one example scenario of converting one generating signal 714 that comprises a system operating level (e.g. -10 megawatts to +10 megawatts, where + represents load, - represents generation) to a vehicle control signal.” Paragraph 0096; “At time "2," the grid-operator-requested operating level decreases to -1 megawatts.” Paragraph 0101)
wherein the server determines an amount of power to be supplied from each of the at least one power supplying device; (Bridge: “At time "2," the grid-operator-requested operating level decreases to -1 megawatts. The system consults the lists of available resources and chooses the lowest cost set of resources to achieve a system operating level of -1 megawatts. Specifically, the system moves sequentially through the priority lists, comparing the cost of enabling generation versus disabling charging, and activating the lowest cost resource at each time step. Once the operating level reaches -1 megawatts, the system 100 continues to monitor the actual operating level, looking for deviations that would require the activation of an additional resource 112 to maintain the operating level within the error tolerance specified by the contract.” Paragraph 0101)
wherein the power control event message enables power flow from the at least one power supplying device to supply power to the electric power grid; (Bridge: “At time "2," the grid-operator-requested operating level decreases to -1 megawatts. The system consults the lists of available resources and chooses the lowest cost set of resources to achieve a system operating level of -1 megawatts. Specifically, the system moves sequentially through the priority lists, comparing the cost of enabling generation versus disabling charging, and activating the lowest cost resource at each time step.” Paragraph 0101)
wherein the amount of power supplied by the at the least one power supplying device is confirmed by measurement and verification (Bridge: “It is worth noting that because the system 100 can meter the actual power flows in each resource 112, the actual system operating level is known at all times.” Paragraph 0096; “Once the operating level reaches -1 megawatts, the system 100 continues to monitor the actual operating level, looking for deviations that would require the activation of an additional resource 112 to maintain the operating level within the error tolerance specified by the contract.” Paragraph 0101)
and is transmitted to the server by an advanced metering infrastructure head-end. (Taft: see the meter data collection head end 153 connected to the processing bus 147, the data bus 146, and the operations service bus 130 as illustrated in figures 1A-1C; “Specifically, FIG. 1 further shows Meter Data Collection Head End(s) 153, a system that is responsible for communicating with meters (such as collecting data from them and providing the collected data to the utility).” Paragraph 0066; “an operations service bus 130 (which may serve to provide information about the smart grid to the utility back office applications)” paragraph 0041; “In response to the request, the one or more meters collects meter data, as shown at block 916, and sends the voltage data to the Meter DCE, as shown at block 918. The Meter DCE may collect the voltage data, as shown at block 922, and send the data to the requestor of the data, as shown at block 928.” Paragraph 0103)
Bridge, Forbes, and Taft are combinable for the same rationale as set forth above with respect to claim 21.

Claim 39:
The cited prior art describes the system of claim 38, wherein each of the at least one power supplying device is associated with at least one profile. (Bridge: “Each resource 112 has associated constraints, either hard or soft. Examples of resource constraints may include: price sensitivity of the owner, vehicle state-of-charge (e.g., if the vehicle 200 is fully charged, it cannot participate in loading the grid 114), predicted amount of time until the resource 112 disconnects from the system 100, owner sensitivity to revenue versus state-of-charge, electrical limits of the resource 114, manual charging overrides by resource owners 408, etc. The constraints on a particular resource 112 can be used to assign a cost for activating each of the resource's particular actions.” Paragraph 0095)

Claim 40:
The cited prior art describes the system of claim 39, wherein the at least one profile provides automated controls for the timing and priority of enablement of power supply from each of the at least one power supplying device associated with the at least one profile. (Bridge: “Each resource 112 has associated constraints, either hard or soft. Examples of resource constraints may include: price sensitivity of the owner, vehicle state-of-charge (e.g., if the vehicle 200 is fully charged, it cannot participate in loading the grid 114), predicted amount of time until the resource 112 disconnects from the system 100, owner sensitivity to revenue versus state-of-charge, electrical limits of the resource 114, manual charging overrides by resource owners 408, etc. The constraints on a particular resource 112 can be used to assign a cost for activating each of the resource's particular actions. For example, a resource whose storage system 202 has little energy stored in it will have a low cost associated with the charging operation, but a very high cost for the generation operation. A fully charged resource 112 that is predicted to be available for ten hours will have a lower cost generation operation than a fully charged resource 112 that is predicted to be disconnected within the next 15 minutes, representing the negative consequence of delivering a less-than-full resource to its owner.” Paragraph 0095; “Each of the resources 112 in these lists (e.g., all resources 112 can have a position in both lists) have an associated cost. The priority order of the lists is directly related to the cost (i.e., the lists are sorted from lowest cost to highest cost). Assigning cost values to each resource 112 is important because it enables the comparison of two operations that achieve similar results with respect to system operation.” Paragraph 0098)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2010/0222935 (Forbes II) (cited by Applicant) describes dispatching energy operating reverse energy by active load management.  Forbes II does not describe controlling supply based on a power control command.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/            Primary Examiner, Art Unit 2116